Citation Nr: 1707192	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a digestive disease, claimed as gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.E.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although the issue on appeal was initially characterized as entitlement to service connection for gastroesophageal reflux disease (GERD), the records in the claims file indicate that the Veteran's complaints of stomach pain and accompanying symptoms have remained consistent from his service treatment records (STRs) to his current treatment records. However, the diagnoses associated with the Veteran's symptoms have changed several times throughout the course of his treatment. The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as service connection for a digestive disease, to include GERD, as reflected on the title page.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2016 Board video conference hearing. The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current symptoms are the same as those experienced in service.

The December 2010 VA examiner provided an opinion that GERD was not caused of the result of the Veteran's in-service gastric complaints.  In providing the opinion, the examiner noted that the Veteran's in-service complaints were related to either gastritis or acid dyspepsia, with no documented studies to confirm GERD specifically.  The examiner also noted that the in-service complaints were not consistent with reflux symptoms.  The examiner commented that, after separation from service in 1983, the Veteran did not appear to seek treatment for his complaints until 1998.  Post-service records were noted to include findings consistent with esophagitis, which the examiner noted could have numerous possible causes, included alcohol use.  The examiner then cited a statement made in October 1998, during a treatment examination, that the Veteran consumed three 64 oz. beers each day. The VA examiner then proceeded to discuss how alcoholic beverages (ETOH) can cause reflux disease due to the over production of acid. In May 2011, the Veteran filed a supplemental statement that the examiner made an error in that the Veteran reported drinking three 64 oz.'s of milk each day, not beer. The Veteran also testified during the hearing, that he drinks milk to help ease the symptoms and rotates treating with milk with his prescribed medications. Additional competent evidence at the hearing from the Veteran's girlfriend, C.E. reaffirmed that the Veteran drinks milk and not beer. These statements are consistent with records found in an August 1982 STR where the Veteran's medical provider's recommended that he increase his milk intake. 

Since the VA examination was based on inaccurate information (that the Veteran was a heavy alcohol user); the examiner did not consider the Veteran's credible statements of continuous symptoms since service (despite lack of evidence of treatment); and the examiner did not offer an opinion as to the etiology of esophagitis, the examination is inadequate. If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

All of the Veteran's relevant VA treatment records and private treatment records have not been obtained. In the December 2010 VA examination report, the examiner refers to a treatment record from 1998 that is not associated with the file. The examiner also makes reference to the Veteran seeking treatment at Duke University for his stomach condition.  Additionally, in the Veteran's file there is a VA treatment record from March 2008 that also references that the patient sought treatment at Duke University. Yet, there are no records from Duke University, the 1998 VA treatment records, or a statement that the files are not available. 

The Board finds that the claim must be remanded to permit the RO to develop the case under the expanded claim, to obtain and associate any records that are outstanding and then obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his digestive complaints since service, to include treatment at Duke University. After securing the necessary release, take all appropriate action to obtain these records, including any VA treatment records not already on file, particularly any treatment records from October 1998. Take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed digestive condition, to include GERD. The examiner should review the claims file and conduct all appropriate tests and studies. After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a) Please identify all current disorders related to the Veteran's digestive system, to include GERD.

 (b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed digestive disorder, to include GERD, had its onset in or is etiologically related to the Veteran's active duty service.

In providing the opinion, the examiner should consider the Veteran's pertinent history (including the Veteran's statement that he alternates milk consumption with his prescribed medication); the Veteran's credible report of symptoms since service; and private treatment records indicating that the Veteran has been diagnosed with a digestive disease during and after service.

A full rationale is to be provided for all stated medical opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3. Then readjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

